DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the preliminary amendment filed on October 28, 2019.  Claims 4, 7, and 9 are amended.  Claims 1-13 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (U.S. Patent No.: 4,864,348).
Regarding claim 1, Fujiwara discloses a lens barrel (FIGS. 4, 6, 17) with respect to which a camera body can be attached and detached (“…connecting a power source and a main control circuit disposed in a camera body…”, C. 5 L. 17-55; “…secured to a mount on a camera body…”, C. 9 L. 47-56), the lens barrel comprising: a first barrel ((103)/(212)) which includes a first engagement unit ((101a)/(212b)) that engages with a first portion of the camera body (the corresponding portion of the “camera body” that the “mount” portion (101a)/(212b) engages, C. 4 L. 44 to C. 5 L. 16, C. 9 L. 47-56); a second barrel ((102)) that is arranged inside the first barrel and which includes a second engagement unit ((114), (112)) that engages with a second portion of the camera body (the corresponding portion of the “camera body” that the FPC boards engage at (115), C. 5 L. 17 to C. 6 L. 3), and includes an optical system ((107), (108), C. 4 L. 44 to C. 5 L. 16); and a drive unit which drives the second barrel with respect to the first barrel ((106), C. 4 L. 44 to C. 5 L. 55).

Regarding claim 4, Fujiwara further discloses the lens barrel according to claim 1, further comprising: a communication unit which communicates with the camera body, wherein when the communication unit receives an instruction to drive the drive unit from the camera body, the drive unit drives the second barrel with respect to the first barrel ((115)/(212c); “…wiring for connecting a power source and a main control circuit disposed in a camera body and a focusing motor 106 so as to supply a current to the motor 106 and transmit a control signal thereto…”, C. 5 L. 17-55; “…feeding power and transmitting a control signal…”, C. 9 L. 67 to C. 10 L. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent No.: 4,864,348) as applied to claims 1 and 4 above, and further in view of Nakayama et al. (U.S. Publication No.: 2013/0176629), hereinafter Nakayama‘629.
Regarding claim 5:
	Fujiwara discloses the lens barrel according to claim 4.
	Fujiwara does not specifically disclose a detection unit which detects movement of the first barrel or the second barrel.
	Nakayama‘629 teaches an image blur correction device, comprising: a detection unit which detects movement of the first barrel or the second barrel ((55) detects movement of (17), (73) detects movement of (18), [0152, 0154]), wherein the communication unit transmits information on the movement of the first barrel or the movement of the second barrel detected by the detection unit to the camera body (“…blur is corrected…on the basis of the detection result…”, [0152, 0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Nakayama‘629’s with the lens barrel taught by Fujiwara for the purpose of improving the reliability of a blur correction operation (Nakayama’629: [0008-0010]).
Regarding claim 6:
	Fujiwara and Nakayama‘629 disclose and teach of the lens barrel according to claim 5, wherein Nakayama‘629 further discloses that the detection unit is included in the second barrel (FIGS. 7, 11, (73) is disposed between (17) and (18); (16) being the first barrel).

Regarding claim 7:
	Fujiwara and Nakayama‘629 disclose and teach of the lens barrel according to claim 5, wherein Fujiwara and Nakayama‘629 together further disclose that the communication unit (Fujiwara: as explained in claim 4 above) receives the instruction based on the information on the movement of the first barrel or the movement of the second barrel (Nakayama’629: “…current is supplied…so that thrust is generated…in a direction in which a blur is corrected…on the basis of the detection result…”, [0152, 0154]).

Regarding claim 8:
	Fujiwara and Nakayama‘629 disclose and teach of the lens barrel according to claim 7, wherein Fujiwara and Nakayama‘629 together further disclose that the drive unit drives the second barrel with respect to the first barrel based on the instruction received (Nakayama’629: “…current is supplied…so that thrust is generated…in a direction in which a blur is corrected…on the basis of the detection result…”, [0152, 0154]) from the camera body by the communication unit (Fujiwara: as explained in claim 4 above).

Regarding claim 9:
	Fujiwara and Nakayama‘629disclose and teach of the lens barrel according to claim 5, wherein Fujiwara and Nakayama‘629 together further disclose that the communication unit (Fujiwara: as explained in claim 4 above) transmits information on the lens barrel to the camera body (Nakayama’629: “…current is supplied…so that thrust is generated…in a direction in which a blur is corrected…on the basis of the detection result…”, [0152, 0154]).

Regarding claim 2:
	Fujiwara discloses a lens barrel (FIGS. 4, 6, 17) with respect to which a camera body can be attached and detached (“…connecting a power source and a main control circuit disposed in a camera body…”, C. 5 L. 17-55; “…secured to a mount on a camera body…”, C. 9 L. 47-56), the lens barrel comprising: a first barrel ((103)/(212)); a second barrel ((102)) which is arranged inside the first barrel and which includes an optical system ((107), (108), C. 4 L. 44 to C. 5 L. 16); and a drive unit which drives the second barrel with respect to the first barrel ((106), C. 4 L. 44 to C. 5 L. 55).
	Fujiwara does not specifically disclose that the drive unit drives the second barrel with respect to the first barrel in a direction of rotation about an axis that is different from an optical axis of the optical system.
	Nakayama‘629 teaches an image blur correction device, comprising: a drive unit which drives the second barrel with respect to the first barrel ((44), [0100, 0101, 0113]; (62), [0114, 0115, 0133]; “…current is supplied…so that thrust is generated…in a direction in which a blur is corrected…on the basis of the detection result…”, [0152, 0154]) in a direction of rotation about an axis that is different from an optical axis of the optical system ([0107]; “…yawing direction…pitching direction…”, [0148]; [0149-0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Nakayama‘629’s with the lens barrel taught by Fujiwara for the purpose of improving the reliability of a blur correction operation (Nakayama’629: [0008-0010]).

Regarding claim 3:
Fujiwara and Nakayama‘629 disclose and teach of the lens barrel according to claim 2, wherein Fujiwara further discloses that the first barrel includes a first engagement unit ((101a)/(212b)) which engages with a first portion of the camera body (the corresponding portion of the “camera body” that the “mount” portion (101a)/(212b) engages, C. 4 L. 44 to C. 5 L. 16, C. 9 L. 47-56), and the second barrel includes a second engagement unit ((114), (112)) which engages with a second portion of the camera body (the corresponding portion of the “camera body” that the FPC boards engage at (115), C. 5 L. 17 to C. 6 L. 3).

Regarding claim 12:
Fujiwara discloses a camera body (“…connecting a power source and a main control circuit disposed in a camera body…”, C. 5 L. 17-55; “…secured to a mount on a camera body…”, C. 9 L. 47-56) with respect to which a lens barrel (FIGS. 4, 6, 17) including an optical system ((107), (108), C. 4 L. 44 to C. 5 L. 16) can be attached and detached, the camera body comprising: a first housing (the outermost frame of the “camera body”) which includes a first engagement unit that engages with a first barrel of the lens barrel (the corresponding portion of the “camera body” that the “mount” portion (101a)/(212b) engages, C. 4 L. 44 to C. 5 L. 16, C. 9 L. 47-56); and a second housing that is arranged inside the first housing and which includes a second engagement unit that engages with a second barrel of the lens barrel (the inner frame of the corresponding portion of the “camera body” that the FPC boards engage at (115), C. 5 L. 17 to C. 6 L. 3), and includes an image capturing element (located within the “camera body”).
Fujiwara does not specifically disclose that the second housing is driven in a direction of rotation about an axis which is different from an optical axis of the optical system.
Nakayama‘629 teaches an image blur correction device, wherein the second housing is driven in a direction of rotation about an axis which is different from an optical axis of the optical system (wherein both “lens barrel” (40) and “imaging unit” (42) are pivoted in the pitching direction and yawing direction, [0151-0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Nakayama‘629’s with the camera body taught by Fujiwara for the purpose of improving the reliability of a blur correction operation (Nakayama’629: [0008-0010]).

Regarding claim 13:
Fujiwara discloses a camera system with respect to which a camera body (“…connecting a power source and a main control circuit disposed in a camera body…”, C. 5 L. 17-55; “…secured to a mount on a camera body…”, C. 9 L. 47-56) and a lens barrel (FIGS. 4, 6, 17) can be attached and detached, wherein the camera body includes: a first housing (the outermost frame of the “camera body”); and a second housing which includes an image capturing element (the surrounding frame of the imaging sensor of the “camera body”), and the lens barrel includes: a first barrel ((103)/(212)) which engages with the first housing (the corresponding portion of the “camera body” that the “mount” portion (101a)/(212b) engages, C. 4 L. 44 to C. 5 L. 16, C. 9 L. 47-56); a second barrel ((102)) which includes an optical system ((107), (108), C. 4 L. 44 to C. 5 L. 16) and which engages with the second housing (the corresponding portion of the “camera body” that the FPC boards engage at (115), C. 5 L. 17 to C. 6 L. 3).
Fujiwara does not specifically disclose that a drive unit which drives the second housing and the second barrel with respect to the first housing or the first barrel.
Nakayama‘629 teaches an image blur correction device, comprising: a drive unit ((44), [0100, 0101, 0113]; (62), [0114, 0115, 0133]; “…current is supplied…so that thrust is generated…in a direction in which a blur is corrected…on the basis of the detection result…”, [0152, 0154]) which drives the second housing and the second barrel with respect to the first housing or the first barrel (wherein both “imaging unit” (42) and frames (17), (18) are pivoted with respect to “outer frame” (16), [0148-0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Nakayama‘629’s with the camera system taught by Fujiwara for the purpose of improving the reliability of a blur correction operation (Nakayama’629: [0008-0010]).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent No.: 4,864,348) and Nakayama et al. (U.S. Publication No.: 2013/0176629) as applied to claims 2, 3, 5-9, 12, and 13 above, and further in view of Nakayama et al. (U.S. Publication No.: 2015/0195458), hereinafter Nakayama’458.
Regarding claim 10:
Fujiwara and Nakayama’629 disclose and teach of the lens barrel according to claim 9.
Fujiwara and Nakayama’629 do not specifically disclose that the information on the lens barrel is information on a barycenter of the lens barrel or information on a position in which the detection unit is provided.
Nakayama’458 teaches an image shake correction device, wherein the information on the lens barrel is information on a barycenter of the lens barrel or information on a position in which the detection unit is provided ([0029, 0054, 0055, 0063, 0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Nakayama‘458’s with the lens barrel taught by Fujiwara and Nakayama’629 for the purpose of enabling optimal image blur correction and improving performance in image blur correction (Nakayama’458: [0010]).

Regarding claim 11:
Fujiwara, Nakayama’629, and Nakayama’458 disclose and teach of the lens barrel according to claim 10, wherein Nakayama’458 further discloses that when a focal length of the optical system is changed, the communication unit transmits the information on the barycenter of the lens barrel to the camera body ([0029, 0054, 0055, 0063, 0066]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/            Examiner, Art Unit 2852